Order filed January 5, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00719-CV
                                   ____________

    HENRY GUERRA, SR., REBECCA GOMEZ GUERRA, MICHAEL
       GUERRA, BLANCA GUAJARDO, ESTHER GOMEZ TRISTAN,
         LINDA RUTH GARZA, AND LAURO GARZA, Appellants

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-70768

                                    ORDER
      This is an appeal from a judgment signed June 10, 2016. Appellants timely
filed a post-judgment motion. The notice of appeal was due September 8, 2016. See
Tex. R. App. P. 26.1. Appellants, however, filed their notice of appeal on September
12, 2016, a date within 15 days of the due date for the notice of appeal. A motion for
extension of time is necessarily implied when the perfecting instrument is filed
within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Appellants did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellants are still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time to
file the notice of appeal by January 15, 2017. See Tex. R. App. P. 26.3;10.5(b). If
appellants do not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.



                                              PER CURIAM




                                          2